Citation Nr: 0840647	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-35 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1964 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A seizure disorder was not present in service and is not 
otherwise related to service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.326 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2005 and December 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including epilepsies, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Analysis

The veteran contends, essentially, that he presently has a 
seizure disorder as a result of an accident during his active 
duty service in which his head was hit by a tank door.

For service connection to be warranted, three criteria must 
be satisfied.  There must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In this case, the first criterion is satisfied.  VA treatment 
records show that the veteran experienced his first seizure 
in June 1992.  Since that time, he has been seen regularly by 
a VA Epilepsy Clinic and has taken medication to control his 
seizures.  Additional VA treatment notes show that the 
veteran had seizures in January and February 2007.  Thus, 
there is medical evidence of a current seizure disorder.

The second criterion is satisfied as there is lay evidence of 
an in-service injury.  Although the service treatment records 
are negative for any signs, symptoms, or diagnoses of a head 
injury or seizure disorder, the veteran has claimed that he 
injured his head in an accident with a tank door and did not 
seek medical attention.  To support his contention, he has 
submitted a statement from J.W. in October 2005.  J.W. stated 
that in 1965, the veteran was performing a repair on a tank 
when the hatch closed on his head.  J.W. indicated that the 
veteran was alright and no medical care was needed, although 
the veteran had a bump on his head.  Lay persons can attest 
to factual matters of which they have first-hand knowledge.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Thus, the Board finds the veteran's assertions and J.W.'s 
statement provide competent evidence that the veteran 
experienced a head trauma while on active duty.

Unfortunately, in this case, the third criterion is not 
satisfied, and service connection for a seizure is not 
warranted.  Although there is competent evidence that the 
veteran experienced a bump on his head while on active duty, 
the persuasive and competent medical evidence of record does 
not indicate that the veteran's current seizure disorder is a 
result of that in-service accident.  In this matter, the 
Board finds the opinion of the February 2006 VA examiner 
persuasive.  The examiner reviewed the veteran's claims file, 
interviewed the veteran, performed necessary tests, and 
provided reasons and bases for his opinion.  The examiner 
specifically noted the veteran's and J.W.'s report of an in-
service head injury.  The examiner also commented on an 
August 2002 VA treatment record which indicated that the 
veteran had nocturnal complex partial seizures with secondary 
generalization with onset in 1992 following a head injury in 
1966.  However, he opined that in the absence of medical 
evidence of the in-service head injury, the in-service bump 
on the head was most likely insignificant, and the etiology 
of the veteran's seizure disorder was more likely than not 
related to his alcohol and drug use.

In particular, the Board finds the opinion of the 
February 2006 VA examiner to be more persuasive than the 
opinion recorded in the August 2002 VA treatment note because 
the February 2006 VA examiner had access to and had reviewed 
the veteran's claims file and military treatment records.  
The August 2002 VA examiner did not review either source.

The veteran has stated that the opinion of the February 2006 
VA examiner should be disregarded, as the veteran only drank 
occasionally and had not abused drugs.  To support his 
assertions, he submitted a statement from a co-worker, B.J.W.  
In February 2007, B.J.W. stated that he never recalled the 
veteran drinking more than a couple of beers occasionally, 
and he never saw the veteran go near any kind of drugs.  K.B. 
submitted a statement in February 2007 that indicates that 
the veteran would have "a beer now and then but hated 
dopers."  Additionally, a February 2007 statement from R.R. 
states that in 20 years, the veteran had never been caught 
drinking or with drugs on his job as a trucker.  However, the 
medical evidence of record contradicts the veteran's, 
B.J.W's, K.B.'s, and R.R.'s assertions.  

A VA treatment record from November 1992 states that the 
veteran drank heavily five years previously and currently 
drank occasionally with infrequent binges.  The note also 
shows that the veteran used amphetamines to stay awake for 
his job as a truck driver.  A VA treatment note dated 
July 1993 indicates that the veteran had a history of binge 
drinking through one year previously.  In October 1993, the 
veteran told a VA examiner that he had drastically reduced 
his alcohol consumption.  Another VA treatment record from 
October 1993 states that the veteran had abused alcohol in 
the past and had not abused drugs in two years.  In 
December 1994, a VA examiner noted that the veteran quit 
drinking beer, but he would drink whiskey and Coke to excess 
with hangovers twice a month.  An April 1996 VA treatment 
note indicates that the veteran had a history of alcohol 
abuse in the past.  A VA examiner stated in September 1996 
that the veteran had a history of chronic alcohol intake.  A 
VA Epilepsy Clinic record from July 1997 shows that while the 
veteran did not drink daily, he would drink up to 12 cans on 
a weekend day.  It also was indicated that the veteran could 
drink a bottle of Jack Daniels two years previously, and the 
veteran did not feel that it was a problem.  During a 
February 2007 VA visit, the veteran said he had "about 7 
Jack Daniels" two weekends previously with old friends, and 
a March 2007 VA treatment record shows a diagnosis of alcohol 
dependence, continued episodic use.  

Due to the numerous indications of the veteran's past alcohol 
abuse in the medical record, the Board finds the veteran's, 
B.J.W.'s, K.B.'s, and R.R.'s assertions that he does not 
drink much to be less persuasive.  The Board finds the VA 
medical records to be more persuasive than the submitted lay 
statements because they were created by impartial personnel 
with only a professional relationship with the veteran.

The veteran has also stated that the opinion of the 
February 2006 VA examiner should be given less weight than 
the opinion of VA examiner M.J.L., M.D., as Dr. L. was his 
regular VA epilepsy doctor.  Unfortunately, a review of Dr. 
L's treatment notes fails to reveal a medical opinion which 
competently links the veteran's current seizure disorder to 
any event from his active service.  In particular, in a 
March 2006 VA treatment note, Dr. L. states that the 
available magnetic resonance imaging (MRI) report is normal, 
so the head trauma the veteran experienced in service did not 
leave lasting structural damage.  Dr. L. noted that multiple 
potential etiologies exist that could all contribute to his 
current seizure situation.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the use of equivocal language such as "could" makes 
a statement by an examiner speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: 
language by a physician is too speculative).  As the 
March 2006 opinion from Dr. L. uses speculative language, it 
does not provide competent evidence of a nexus between the 
veteran's current seizure disorder and his active service.  
Additionally, the Board notes that in the March 2006 note Dr. 
L. states that the veteran is convinced that his seizures are 
a result of head trauma sustained when a tank lid fell and 
hit him in the head while he was on active duty.  The Court 
has previously held that merely recording a veteran's 
reported history into a medical record does not transform it 
into a competent medical opinion.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  As Dr. L. did not offer her own 
opinion but merely repeated the veteran's assertions that his 
head trauma during active duty caused his seizure disorder, 
the Board finds that the VA treatment records do not provide 
competent medical evidence of a link between the veteran's 
current seizure disorder and his active duty service.

The Board observes that according to the evidence of record, 
the veteran's first recorded complaints of a seizure disorder 
were in 1992-nearly 25 years after he left active duty.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  In this case, the Board 
finds that the passage of nearly 25 years between active duty 
and the veteran's complaints of a seizure disorder weighs 
against the veteran's claim.

The Board has considered whether service connection for a 
seizure disorder could be established on a presumptive basis.  
To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced a seizure disorder to a compensable level within 
a year after his discharge from active duty.  Therefore, 
service connection for a seizure disorder cannot be 
established on a presumptive basis.

The Board has also carefully considered the veteran's and 
R.R.'s statements regarding his disorder.  Lay persons can 
attest to factual matters of which they have first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran and R.R., as lay 
persons, have not been shown to be capable of making medical 
conclusions, thus, their statements regarding causation and 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran and R.R. are 
competent to report what comes to them through their senses, 
they do not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465 (1994). Therefore, they cannot provide a 
competent opinion regarding diagnosis and causation.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against his claim and thus 
entitlement to service connection is not warranted.  
38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.326.


	
ORDER

Entitlement to service connection for a seizure disorder is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


